DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 and 10-12 are currently under examination. Claims 9 and 13-21 have been canceled. Claims 1 and 7-8 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 3-4, 6 and 11, in the light of the amendments, the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.

Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS).
Regarding claims 1 and 8, Bailey et al. teach a selective hydrogenation heterogeneous shell-type catalyst comprising palladium supported on an alumina support material having surface area less than 10 m2 /g (Abstract, [0014]-[0015] and [0021]). It encompasses the instant claimed surface area (<9 m2/g). The surface range taught by Bailey et al. differs from Applicant's recitations of claim by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness.
The shell type heterogenous Pd catalyst is in a layer between 20 µm and 300 µm (applicant’s shell thickness). The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst for hydrogenation comprising ionic liquid with an cation of imidazolium and sulfate anion ([0068]-[0069]). One example of imidazolium sulfate is 1-ethyl-3-methylimidazolium hydrogen sulfate ([A]=1-ethyl-3-methylimidazolium, and [Y]=hydrogen sulfate ([0092]).
- as being ethyl sulfate anion as per applicant claims 1 and 8, it is consider the hydrogen sulfate is a homolog of ethyl sulfonate anion.  The hydrogen sulfate anion and ethyl sulfate anion are chemical equivalent and exchangeable anion used as an ionic liquid of 1-ethyl-3-methylimidazolium.
The prior art compound is homologs of the claimed compounds, the similarity between the chemical structures and properties used as an ionic  is sufficiently close that one on ordinary skill in the arts would have been motivated to make the claimed compounds in searching for new ionic liquid. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
"reaffirm[ed] that structural similarity between claimed and prior art subject matter,.., where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness, and that the burden (and opportunity) then falls on an applicant to rebut that prima facie case." In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc). 
The structural similarity need not be, strictly speaking and however it is defined, "true homology." Rather, "if an examiner considers that he has found prior art close enough to the claimed invention to give one skilled in the relevant chemical art the motivation to make close relatives (homologs, analogs, isomers, etc.) of the prior art compound(s), then there arises what has been called a presumption of obviousness or  a prima facie case of obviousness." Id. at 696 (citing In re Henze, 181 F.2d 196 (CCPA 1950); In re Hass, 141 F.2d 122 (CCPA 1944)). 
prima facie case for claims encompassing the corresponding ethyl sulfate compound. See, e.g., In re Papesch, 315 F.2d 381 (CCPA 1963) (cited with approval by Dillon, at 919 F.2d at 696). 
In addition, the ionic liquid loading taught by Riisager et al. is upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, motivated by the fact that the ionic liquid improves the Pd catalyst’s stability and reusability, without inducing significant change of activity ([0009]-[0011]).
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts, one would have a reasonable expectation of success.
Regarding claim 2, as discussed above, Bailey et al. teaches the alumina surface area preferred <9 m2/g ([0021]) which overlaps the instant claimed range 2-8 m2/g. 
Regarding claims 3-4, the Pd supported catalyst taught by Bailey et al. is shell-type catalyst containing promoter silver as the instant claim ([0009]-[0015]).
Regarding claim 5, the Pd loading taught by Bailey et al. is 50 ppm-1000 ppm as the instant claim ([0017]).

Regarding claim 7, as discussed above, Riisager et al. teach the ionic liquid 1-ethyl-3-methylimidazolium ([0090]-[0092]).
Regarding claim 10, Riisager et al. teach the ionic liquid loading is upto 30%wt which overlaps the instant claimed range ([0095]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 11, since the combined references of Riisager et al. and Bailey et al. teach all of the claimed heterogeneous shell catalyst, composition and method of making the catalyst, the physical properties of the resulting composition would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 12, the pore volume taught by Bailey et al is 0.4 cm3/g which overlaps the instant claimed range ([0007]). The pore volume range taught by Bailey et al. differs from Applicant's recitations of claims by not disclosing identical ranges (0.005-0.07 ml/g However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05)[1].
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 03/14/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Riisager's disclosure that ionic liquids were useful solvents or co-solvents in palladium-catalyzed homogeneous liquid phase reactions to form methyl methacrylate or methacrylic acid would have taught the skilled person nothing of how those ionic liquids might affect the selective heterogenous hydrogenation of gaseous acetylenic compounds by the solid catalyst of Bailey. 
There is no evidence to support the Office's statement that both Riisager and Bailey teach heterogeneous catalysts, and there is no evidence for the Office to conclude that to support the Office's assertion that there would have been a reasonable expectation of success. 
The Office is simply wrong in characterizing the catalysts systems of Riisager as heterogeneous catalysts. In SILP applications, as is explicitly disclosed in Riisager '950, as well as in Riisager's earlier WO/2006/122563, cited and incorporated by reference in Riisager '950 at [0071], the palladium catalyst is dissolved in the ionic liquid, as are the 
The reason to combine offered by the Office would not have motivated the skilled person, who would understand the difference between heterogeneous and homogeneous catalyst and would not add a homogeneous liquid phase to a solid-gas heterogeneous system to obtain an advantage that, according to the prior art, specifically arises only in a homogeneous liquid catalysis. Riisager teaches the ionic liquid to have these advantages for a fundamentally different type of reaction system than Bailey, in which the ionic liquid functions as a solvent for the Pd catalyst in a homogeneous liquid-phase catalysis.
The Office's conclusion that Riisager '950 would have led the skilled person to the claimed ionic liquid loading also ignores the essential function of the ionic liquid in the catalyst systems of Riisager '950 and the rest of the art describing supported ionic liquid phase catalysts prior to the invention. In the known ionic liquid phase catalyst systems, the ionic liquid functions as a solvent for the catalyst and reactants. Were a person of skill to consider lowering the amount of ionic liquid disclosed in Riisager '950 to the level of the present invention, they would recognize immediately that this would drastically reduce the amount of catalyst and reactant that could be accommodated in 
The advantages described by Riisager relate to function of the ionic liquid as a solvent for catalyst and reactant ("the product and ionic liquid catalyst can retained in separate phases . . . . This allows easy separation of the product and reuse of the ionic liquid catalyst phase."). These advantages would have no relevance to the skilled person looking to improve the solid heterogeneous Pd catalyst of Bailey. To the extent Riisager teaches that ionic liquids readily dissolve Pd catalysts, one of skill would expect the presence of an ionic liquid to destabilize and harm the solid Pd catalyst of Bailey. One of skill would not have drawn from Riisager the motivation to combine urged by the Office, when properly considering Riisager's teachings in light of Bailey and the background knowledge of heterogeneous and homogeneous catalytic systems attributable to the person of ordinary skill (Remarks, pages 11-13). 
The Office respectfully disagrees. As set forth in the previous office action dated on 10/13/2021 and the discussion above, Bailey et al. teach a selective hydrogenation heterogeneous shell-type catalyst comprising palladium supported on an alumina support material having surface area less than 10 m2 /g (Abstract, [0014]-[0015] and [0021]). It encompasses the instant claimed surface area (<9 m2/g). The surface range taught by Bailey et al. differs from Applicant's recitations of claim by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness.
The shell type heterogenous Pd catalyst is in a layer between 20 µm and 300 µm (applicant’s shell thickness). The references differ from Applicant's recitations of claims 
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst for hydrogenation comprising ionic liquid with an cation of imidazolium and sulfate anion ([0068]-[0069]). One example of imidazolium sulfate is 1-ethyl-3-methylimidazolium hydrogen sulfate ([A]=1-ethyl-3-methylimidazolium, and [Y]=hydrogen sulfate ([0092]).
Although Riisager et al. do not specific disclose the elected [Y]- as being ethyl sulfate anion as per applicant claims 1 and 8, it is consider the hydrogen sulfate is a homolog of ethyl sulfonate anion.  The hydrogen sulfate anion and ethyl sulfate anion are chemical equivalent and exchangeable anion used as an ionic liquid of 1-ethyl-3-methylimidazolium.
The prior art compound is homologs of the claimed compounds, the similarity between the chemical structures and properties used as an ionic  is sufficiently close that one on ordinary skill in the arts would have been motivated to make the claimed compounds in searching for new ionic liquid. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
"reaffirm[ed] that structural similarity between claimed and prior art subject matter,.., where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness, and that the burden (and 
The structural similarity need not be, strictly speaking and however it is defined, "true homology." Rather, "if an examiner considers that he has found prior art close enough to the claimed invention to give one skilled in the relevant chemical art the motivation to make close relatives (homologs, analogs, isomers, etc.) of the prior art compound(s), then there arises what has been called a presumption of obviousness or  a prima facie case of obviousness." Id. at 696 (citing In re Henze, 181 F.2d 196 (CCPA 1950); In re Hass, 141 F.2d 122 (CCPA 1944)). 
Prior art disclosure of hydrogen sulfate has been found sufficient to establish a prima facie case for claims encompassing the corresponding ethyl sulfate compound. See, e.g., In re Papesch, 315 F.2d 381 (CCPA 1963) (cited with approval by Dillon, at 919 F.2d at 696). 
In addition, the ionic liquid loading taught by Riisager et al. is upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, 
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts, one would have a reasonable expectation of success.
Applicant’s arguments against the reference of Riisager et al. are not found persuasive. 
Because, note that while Bailey et al. do not disclose all the features of the present claimed invention, Riisager et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely comprising upto 33% wt of an ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate, and in combination with the reference of Bailey et al, discloses the presently claimed invention as set forth in the office action mailed on 10/01/2021.
As such, the rejection of claim 1 as set forth in the office action mailed on 10/13/2021 and the discussion above, is proper and stands.
The rejection for the remaining claims, were either directly or indirectly dependent thereon stands.

Applicants further argue any finding of prima facie obviousness that could be wrung from the prior art as a whole is rebutted by the unexpected improvements flowing 
The instant claim 1 recites alkyl imidazolium ionic liquids, of which fourteen are included within inventive Samples Al to A22, B2 to B6, D1 to D4, E1 to E3, F1', F2', D1', D2', and D3', as well as pyrrolidinium, pyridinium, ammonium, and phosphonium ionic liquids also included within the inventive examples. It is therefore believed Applicant's experimental evidence is commensurate in scope with the claims as amended as to ionic liquids. Further, the Office's focus on the 0.5% ionic liquid loading of inventive Samples Al to A22 also ignores inventive Samples B1 to B4 having four ionic liquid loadings ranging from 0.025% to 0.25%, inventive Samples D1 to D4 having ionic liquid loadings of 0.05% to 3.0%, inventive SamplesE1 to E3 having ionic liquid loadings of 1.0% to 3.0%, and inventive Samples F1', F2', D1', D2', and D3' having ionic liquid loadings of 0.5% to 1.0%. Applicant's experimental evidence broadly covers the claimed ionic liquid coating from 0.025% to 3.0% by weight and is therefore commensurate in scope with claimed subject matter. 
In Samples Al to A22, Applicant has shown unexpected and improved catalytic performance using fourteen different imidazolium and various other pyrrolidinium, pyridinium, ammonium, and phosphonium ionic liquids. Catalysts comprising these various ionic liquids according to the invention showed unexpectedly wide operating temperature windows, higher selectivity, and lower ethane make across all tested species. In Samples B2 to B6 comprising an imidazolium ionic liquid as claimed, Applicant has shown unexpected and improved operating temperature, selectivity, and ethane make across a wide range of ionic liquid loadings. Samples D1 to D4, E1 to E3, 
Evidence of unexpected results, when presented, must be considered as part of the factual inquiries relevant to obviousness (Remarks, pages 9-11). 
The Office respectfully disagrees. The unexpected results listed Samples A1 to A22 is insufficient to overcome the rejection of claims 1-12 as set forth in the last Office action mailed on 10/13/2021 and the discussion above because:  the results demonstrated in Samples A1 to A22, B1 to B6, D1 to D4, E1 to E3, F1', F2', D1', D2', and D3' are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). Ionic liquid. The results presented used a few selected EMM[EtSO4], BMM[OTf], BMPr[OTf], BMIM[OTf]. However the current claims recite using other ionic liquid with pyrrolidinium, pyridinium, ammonium, phosphonium cations, and an anion selected from tricyanomethane, octyl sulfate, dicyanamide, methyl phosphonate, etc. 
(2). Loading amount. The results presented used an amount of 0.5%wt. However the current claims recite using other loading amounts.
(3). Substrate. The results presented used a selected substrate alpha alumina with a BET surface area of 4.0 m2/g, and without any shell thickness. However the current claims recite using other substrate. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (substrate, loading amount, ionic liquid, etc.) fail 
Since the combined references of Riisager et al. and Bailey et al. teach all of the claimed reagents, composition and method of making thereof, the physical properties of the resulting composition (i.e., improving selectivity , reducing ethane production, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).